                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    NICLAS FOSTER,                                           CASE NO. C17-1727-JCC
10                               Plaintiff,                    MINUTE ORDER
11               v.

12    AMERICAN HONDA MOTOR COMPANY
      INC, et al.
13
                                 Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for leave to extend
18
     rodent expert deposition dates and to strike Defendants’ motion to exclude the supplemental
19
     report of Plaintiff’s rodent expert (Dkt. No. 56). Finding good cause, the Court GRANTS the
20
     stipulated motion and ORDERS that:
21
            1. Rodent expert depositions shall take place no later than October 22, 2019.
22
            2. Defendants’ motion to exclude the late-disclosed supplemental report of Plaintiff’s
23
                      rodent expert (Dkt. No. 42) is STRUCK.
24
            //
25
            //
26


     MINUTE ORDER
     C17-1727-JCC
     PAGE - 1
 1        DATED this 30th day of September 2019.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1727-JCC
     PAGE - 2
